      Case 2:19-cr-00103-DSC Document 34 Filed 10/28/19 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA         )
                                 )
           V.                    ) Criminal No. 19-103
                                 )
HERBERT LEE WHITE, JR.           )

                            ORDER OF COURT
                    28th day of October, 2019, upon
     AND NOW, this _____

consideration of Defendant’s Motion to Modify Conditions of

Pretrial Release, it is hereby ORDERED, ADJUDGED AND DECREED

that said motion be and the same hereby is, GRANTED.

     It is FURTHER ORDERED that the condition imposing a curfew

be removed from his conditions of release.

     It is FURTHER ORDERED that the condition imposing stand-

alone location monitoring be removed from his conditions of

release.

     It is FURTHER ORDERED that all other conditions of

supervised release remain in full force and effect.




                            s/ David S. Cercone
                           ___________________________________
                           David S. Cercone
                           United States District Judge
